Citation Nr: 0600956	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-33 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for irritable bowel syndrome (IBS) with gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Gregory Smith, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2002, the RO increased the disability evaluation for 
irritable bowel syndrome to 30 percent under Diagnostic Code 
7399-7319, effective November 18, 1993.  In an August 2002 
rating decision, the RO effectuated the Board's grant of 
service connection for gastroesophageal reflux disease and 
assigned a separate 10 percent evaluation under Diagnostic 
Code 7346, which addresses hiatal hernia.  In an October 2002 
statement, the veteran's representative pointed out that the 
Board had granted service connection for "gastroesophageal 
reflux disease with esophageal stricture" and argued that 
the August 2002 rating decision contained clear and 
unmistakable error.  Specifically, the RO had granted service 
connection for gastroesophageal reflux disease only and 
failed to address the "stricture or the conditions directly 
related to it," which symptoms had been determined to be 
service connected by the Board.  In a November 2002 rating 
decision, the RO reclassified the service-connected 
disability as irritable bowel syndrome with gastroesophageal 
reflux disease and continued the 30 percent evaluation.  See 
38 C.F.R. § 4.114 (ratings under Diagnostic Codes 7319 and 
7346 will not be combined with each other.  A single 
evaluation will be assigned...).  The veteran then disagreed in 
April 2003; he asserts he warrants an evaluation in excess of 
30 percent, and thus the appeal continues.  

In a November 2002 rating decision, the RO separately granted 
service connection for esophageal stricture and assigned a 
30 percent evaluation under Diagnostic Code 7203 (which 
addresses stricture of the esophagus).  In April 2003, the 
veteran submitted a timely notice of disagreement regarding 
the assignment of the 30 percent evaluation for the service-
connected esophageal stricture.  Also, in a July 2002 rating 
decision, the RO denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of Nissen-
fundoplication surgery that occurred in January 1988.  In the 
April 2003 statement, the veteran also expressed disagreement 
regarding that issue.  See 38 C.F.R. § 20.201 (The claimant 
has one year from notification of a RO decision to initiate 
an appeal by filing a notice of disagreement (NOD) with the 
decision).  A statement of the case (SOC) had not been 
provided on either issue.  However, in conjunction with a 
meeting with a Decision Review Officer at the RO in December 
2003, the veteran indicated in a written statement that the 
"only" issue on appeal was that of a higher rating for IBS 
with GERD.  See 38 C.F.R. § 20.204 (2005) (an appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision).  Accordingly, the issue listed on the title page 
of this decision is the sole issue on appeal for Board 
review.  

In August 2005, the veteran and his sister testified at a 
personal hearing before the undersigned Veterans Law Judge.  
At that hearing, the veteran and his attorney also stated 
that the sole issue on appeal was a rating higher than 30 
percent for IBS with GERD.  A transcript of that hearing has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The service-connected disability at issue is classified as 
irritable bowel syndrome with gastroesophageal reflux disease 
and has been rated under Diagnostic Code 7399-7319 and 7346.  
See 38 C.F.R. § 4.27 (providing that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99"); 
see also 38 C.F.R. § 4.20 (2005).  In determining the 
disability evaluation, VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 7305 
is also potentially applicable to this service-connected 
disability.  

The veteran was last examined for the service-connected 
disability in January 2004.  The following month, he 
submitted a statement wherein he complained about the lack of 
time the examiner spent with him and asserted that his lower 
gastrointestinal problems were getting worse, but that the 
upper gastrointestinal symptoms were even worse than the 
lower gastrointestinal symptoms.  

At the August 2005 hearing, the veteran testified that the 
symptoms associated with the service-connected disability had 
"greatly increased."  He described a burning feeling in his 
throat and having difficulty breathing.  He also stated he 
had churning and pain/discomfort in his stomach and would not 
be able to throw up to relieve the pain.  In a statement the 
veteran submitted at the hearing, he stated he had recurrent 
epigastric distress and dysphagia and that these symptoms, 
along with the "too tight" Nissen fundoplication, had 
caused impairment to his health.  The Board finds that a 
remand is necessary to have the veteran undergo a new 
examination.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995) (another VA examination is required when disability in 
question has undergone an increase in severity since the time 
of the last VA examination).  

Also at the hearing, the veteran stated he had been treated 
for the service-connected disability at the VA Medical Center 
in Nashville, Tennessee, earlier that month.  The most recent 
VA treatment records are dated in April 2005.  These records 
should be procured and associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Obtain the VA treatment records from 
the VA Medical Center in Nashville, 
Tennessee, from April 2005 to the 
present.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of the symptoms associated with 
the service-connected irritable bowel 
syndrome with gastroesophageal reflux 
disease.  The examiner is asked to review 
the claims file and is informed that the 
veteran is also service connected for 
esophageal stricture but that such 
disability is not being evaluated at this 
time.  All pertinent medical complaints 
and symptoms of the service-connected IBS 
with GERD should be recorded.  The 
examiner is asked to address answer the 
following questions:

(a)  Does irritable bowel syndrome with 
gastroesophageal reflux disease cause 
symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia?

The term "substantial weight loss" 
means a loss of greater than 20 percent 
of the individual's baseline weight, 
sustained for three months or longer.

The term "minor weight loss" means a 
loss of 10 to 20 percent of the 
individual's baseline weight, sustained 
for three months or longer.

(b) Does the service-connected disability 
cause symptom combinations productive of 
severe impairment of health?

(c) Does the service-connected disability 
cause moderately severe impairment of 
health manifested by anemia and weight 
loss?

(d) Does the service-connected disability 
cause recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four or more times a year?

(e) Does the service-connected disability 
cause pain only partially relieved by 
standard ...therapy, periodic vomiting, 
recurrent hematemesis or melena with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health?

Any opinion expressed should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

3.  Readjudicate the claim for 
entitlement to an initial evaluation in 
excess of 30 percent for irritable bowel 
syndrome, to include gastroesophageal 
reflux disease.  Consider the veteran's 
claim for increase under all appropriate 
Diagnostic Codes, including, but not 
limited to Diagnostic Codes 7305 and 
7346.  38 C.F.R. §§ 4.20, 4.114.  If the 
benefits sought in connection with this 
claim remain denied, the veteran should 
be provided with an appropriate 
Supplemental SOC and given the 
opportunity to respond.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

